DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-9 are presently under consideration, and claim 10 remains cancelled.
The prior art grounds of rejection set forth in the prior office action are maintained and repeated below.
Applicant’s arguments and remarks filed with the response dated 20 March 2022 are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kalejs et al (US 2009/0178704), in further view of Ulbricht et al (US 2016/0177124) and further in view of Maeda et al (US 2012/0082853) and further in view of Taniguchi et al (US 2015/0155408).

Regarding claim 1 Kalejs discloses a high reflection gain type encapsulating film, comprising: 
an encapsulating layer ([0080] Fig. 13 see: back encapsulating sheet 42); and 
a reflecting layer ([0119]-[0120], [0127] Fig. 13 see: light scattering film 132), 
wherein the encapsulating layer has a thickness of 200 µm to 500 µm ([0080] Fig. 13 see: back encapsulating sheet 42 having a thickness of about 0.25 mm (250 µm)) and is prepared by mixing a first matrix resin and an ultraviolet stabilizer ([0073] see: encapsulating layer 42 includes ethylene vinyl acetate (EVA) and UV blocking materials that prevent degradation of the EVA),
the first matrix resin is prepared by copolymerizing ethylene and one or two monomers selected from propylene, butene, heptene, octene, norbornene, vinyl acetate, methyl acrylate, and methyl methacrylate ([0073] see: encapsulating layer 42 is ethylene vinyl acetate (EVA));
the reflecting layer has a thickness of 5 to 200 µm ([0127] Fig. 13 see: light scattering film 132 is for example 0.005 inches (~127 µm) thick), and is prepared by mixing a second matrix resin ([0127], [0136]-[0139], Fig. 13 see: light scattering film 132 comprises a transparent carrier plastic or polymer such as epoxy or EVA), 3 wt% to 30 wt% of a first filler ([0007], [0127], [0136]-[0139], Fig. 13 see: light scattering film 132 comprises light scattering pigment particles at 10 wt%), 0 wt% to 20 wt% of a second filler (the film can contain 0 wt% of the second filler), and 0 wt% to 1 wt% of an ultraviolet stabilizer (the film can contain 0 wt% of the ultraviolet stabilizer).
Kalejs does not explicitly disclose where the encapsulating layer is prepared by mixing the proportions of 60 wt% to 90 wt% of a first matrix resin, 0.5 wt% to 30 wt% of a modified additive, 0.1 wt% to 10 wt% of an ultraviolet stabilizer, 0.1 wt% to 3 wt% of an anti-thermo-oxidative aging agent and 0.1 wt% to 3 wt% of an initiator, then melting at a temperature of 60°C to 200°C and casting into a film.
Ulbricht discloses a composition of EVA for making an encapsulating film for solar cell (Ulbricht, [0034], [0046]-[0047], [0052] see: composition (B) containing an EVA copolymer for forming a solar cell encapsulating film) which further comprises 0.5 wt% to 30 wt% of a modified additive (Ulbricht, [0070], [0074], [0076]-[0077] see: 0.1 wt% to 2 wt% of a silane coupling agent added), 0.1 wt% to 10 wt% of an ultraviolet stabilizer (Ulbricht, [0070], [0083], [0090]-[0092] see: HALS or UV absorbers added at an amount of 0.05 wt% to 0.3 wt%), 0.1 wt% to 3 wt% of an anti-thermo-oxidative aging agent (Ulbricht, [0070], [0082] see: antioxidant added at a proportion of preferably 0.05 wt% to 0.3 wt%), and 0.1 wt% to 3 wt% of an initiator (Ulbricht, [0057]-[0059], [0067], [0069] see: the initiator can be added in the preferable ranges of 0.5 wt% to 2 wt% or 0.25 wt% to 1 wt%). Ulbricht teaches these are common additives preferably added for their uses including initiating a crosslinking reaction in forming the encapsulating layer (initiator), providing improved adhesion to the solar cell module front or backsheet layers (silane coupling agent), and providing UV and aging resistance (UV absorber and antioxidants)    (Ulbricht, [0057]-[0058], [0070], [0082]-[0083], [0092]).
Ulbricht and Kalejs are combinable as they are both concerned with encapsulating films for solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the encapsulating film of Kalejs in view of Ulbricht such that the mixture for preparing the encapsulating layer of Kalejs further comprises 0.5 wt% to 30 wt% of a modified additive (Ulbricht, [0070], [0074], [0076]-[0077] see: 0.1 wt% to 2 wt% of a silane coupling agent added), 0.1 wt% to 10 wt% of an ultraviolet stabilizer (Ulbricht, [0070], [0083], [0090]-[0092] see: HALS or UV absorbers added at an amount of 0.05 wt% to 0.3 wt%), 0.1 wt% to 3 wt% of an anti-thermo-oxidative aging agent (Ulbricht, [0070], [0082] see: antioxidant added at a proportion of preferably 0.05 wt% to 0.3 wt%), and 0.1 wt% to 3 wt% of an initiator (Ulbricht, [0057]-[0059], [0067], [0069] see: the initiator can be added in the preferable ranges of 0.5 wt% to 2 wt% or 0.25 wt% to 1 wt%) as Ulbricht teaches these are common additives for solar cell encapsulating films preferably added for their uses including initiating a crosslinking reaction in forming the encapsulating layer (initiator), providing improved adhesion to the solar cell module front or backsheet layers (silane coupling agent), and providing UV and aging resistance (UV absorber and antioxidants) (Ulbricht, [0057]-[0058], [0070], [0082]-[0083], [0092]).
Furthermore regarding the claimed ranges of 0.5 wt% to 30 wt% of the modified additive, 0.1 wt% to 10 wt% of the ultraviolet stabilizer, and 0.1 wt% to 3 wt% of the anti-thermo-oxidative aging agent, Ulbricht teaches ranges of these additives substantially overlapping these claimed ranges as set forth above (0.1 wt% to 2 wt% of a silane coupling agent), (0.05 wt% to 0.3 wt% of UV absorbers), (0.05 wt% to 0.3 wt% of an antioxidant). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Furthermore, regarding the claim limitation where the first matrix resin is added in an amount of 60 wt% to 90 wt% of the mixture for forming the encapsulating layer, the wt% of first matrix resin (EVA resin) in the encapsulating layer is dependent on the wt% of additives mixed into the in the encapsulating layer. For that reason, the wt% of first matrix resin (EVA resin) in the encapsulating layer, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the wt% of first matrix resin (EVA resin) in the encapsulating layer cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the wt% of first matrix resin (EVA resin) in the encapsulating layer in the film of Kalejs et al to obtain the desired amount of additives in the first matrix resin (EVA resin) (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Additionally, the claim 1 limitations to melting (the mixture for forming the encapsulating layer) at a temperature of 60°C to 200°C and casting into a film is directed to a method of manufacturing the claimed encapsulating film. The determination of patentability is determined by the recited structure of the claimed encapsulating film and not by a method of making said film.  A claim containing a recitation with respect to the manner in which a claimed article is made does not differentiate the claimed article from a prior art article if the prior art article teaches all the structural limitations of the claim.  See MPEP 2113 and 2114. The encapsulating layer of Kalejs as modified by Ulbricht teaches all of the structural limitations of the claimed encapsulating layer as set forth above. 
Kalejs does not explicitly disclose where the reflecting layer is prepared by mixing the proportions of: 60 wt% to 85 wt% of the second matrix resin, 3 wt% to 30 wt% of an auxiliary resin, 0.5 wt to 10 wt% of a modified additive, 0.5 wt% to 20 wt% of a diluent, 0.001 wt% to 5 wt% of an anti-thermo-oxidative aging agent and 0.001 wt% to 5 wt% of an initiator, then coating the mixture on a surface of the encapsulating layer and then curing at a temperature of 30°C to 150°C.  
Maeda teaches a transparent curable adhesive resin for manufacturing solar cell modules and optical materials (Maeda, [0189]) prepared by mixing  60 wt% to 85 wt% of a second matrix resin (Maeda, [0070] see: the actinic energy ray curable adhesive contains preferably 60 to 85 wt% of a urethane resin (D)), 3 wt% to 30 wt% of an auxiliary resin (Maeda, [0070] see: the actinic energy ray curable adhesive contains 2.5 to 34 wt% of an epoxy resin (E)), 0.5 wt% to 20 wt% of a diluent (Maeda, [0070] see: the actinic energy ray curable adhesive contains 0 to 15 wt% of a compound having a (meth)acrylol group other than the urethane resin (D)), a modified additive, an anti-thermo-oxidative aging agent, and an initiator (Maeda, [0066]-[0069] see: the actinic energy ray curable adhesive contains a silane coupling agent, an antioxidant and a photoinitiator). Maeda teaches the transparent curable adhesive resin provides excellent adhesion and moist-heat resistance without causing appearance defects or delamination (Maeda, [0189]).
Maeda and Kalejs are combinable as they are both concerned with encapsulating films for solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the encapsulating film of Kalejs in view of Maeda such that the  mixture for preparing the reflecting layer of Kalejs employs the transparent curable adhesive resin of Maeda as the transparent carrier matrix for dispersing the light scattering first filler of Kalejs where the transparent curable adhesive resin of Maeda comprises 60 wt% to 85 wt% of a second matrix resin (Maeda, [0070] see: the actinic energy ray curable adhesive contains preferably 60 to 85 wt% of a urethane resin (D)), 3 wt% to 30 wt% of an auxiliary resin (Maeda, [0070] see: the actinic energy ray curable adhesive contains 2.5 to 34 wt% of an epoxy resin (E)), 0.5 wt% to 20 wt% of a diluent (Maeda, [0070] see: the actinic energy ray curable adhesive contains 0 to 15 wt% of a compound having a (meth)acrylol group other than the urethane resin (D)), a modified additive, an anti-thermo-oxidative aging agent, and an initiator (Maeda, [0066]-[0069] see: the actinic energy ray curable adhesive contains a silane coupling agent, an antioxidant and a photoinitiator) as Kalejs teaches epoxy compounds or other transparent plastics can be used as the transparent carrier matrix for dispersing the light scattering particles (Kalejs, [0131], [0136]-[0139]) and Maeda teaches the transparent curable adhesive resin provides excellent adhesion and moist-heat resistance without causing appearance defects or delamination (Maeda, [0189]).
Furthermore regarding the claimed ranges of 3 wt% to 30 wt% of the auxiliary resin, and 0.5 wt% to 20 wt% of the diluent in the mixture of the reflecting layer, Maeda teaches ranges of these additives substantially overlapping or encompassing these claimed ranges as set forth above (2.5 to 34 wt% of an epoxy resin (E)), (0 to 15 wt% of a compound having a (meth)acrylol group other than the urethane resin (D)). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Although Maeda does not explicitly disclose the recited ranges including 0.5 wt to 10 wt% of the modified additive (silane coupling agent), 0.001 wt% to 5 wt% of the anti-thermo-oxidative aging agent (antioxidant), and 0.001 wt% to 5 wt% of the initiator (photoinitiator) in the mixture of the reflecting layer, Ulbricht teaches the claimed ranges of these additives in polymer mixtures (Ulbricht, [0069], [0078], [0082] see: 0.1 wt% to 2 wt% of a silane coupling agent, 0.05 wt% to 0.3 wt% of an antioxidant, 0.25 wt% to 1 wt% of a photoinitiator). It would have been obvious to one having ordinary skill in the art at the time of the invention to employ the modified additive (silane coupling agent), the anti-thermo-oxidative aging agent (antioxidant), and the initiator (photoinitiator) of Maeda in the mixture of the reflecting layer of modified Kalejs in the claimed ranges as taught by Ulbricht (Ulbricht, [0069], [0078], [0082] see: 0.1 wt% to 2 wt% of a silane coupling agent, 0.05 wt% to 0.3 wt% of an antioxidant, 0.25 wt% to 1 wt% of a photoinitiator) as such a modification would have amounted to the use of known additives for their intended use in a known environment in amounts for achieving the expected results of their intended uses of providing enhanced adhesion, initiating crosslinking reactions in the composition, and providing aging resistance.
Additionally, the claim 1 limitations to “coating the mixture (of the reflecting layer) on a surface of the encapsulating layer and then curing at a temperature of 30°C to 150°C” is directed to a method of manufacturing the claimed encapsulating film. The determination of patentability is determined by the recited structure of the claimed encapsulating film and not by a method of making said film.  A claim containing a recitation with respect to the manner in which a claimed article is made does not differentiate the claimed article from a prior art article if the prior art article teaches all the structural limitations of the claim.  See MPEP 2113 and 2114. The reflecting layer of modified Kalejs teaches all of the structural limitations of the claimed reflecting layer as set forth above.
Although modified Kalejs discloses the encapsulant layer is light transmissive and the reflecting layer is light reflective, modified Kalejs does not explicitly disclose wherein the encapsulating layer has a high transmittance of more than 90% and wherein the reflecting layer has reflectivity of more than 80%.
Taniguchi discloses a photovoltaic module and teaches for a light transmissive encapsulant layer, the total light transmittance of the encapsulant layer is preferably 90% or more to avoid blocking light transmission to the solar cells and allow higher photoelectric conversion efficiency (Taniguchi, [0098]). Taniguchi teaches a reflecting layer or portion of the module having a white light reflecting pigment such as titanium oxide where the reflectance is preferably 80% or more for increasing the power generation efficiency of the solar cells (Taniguchi, [0122]-[0123]).
As such it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the encapsulant film of Taniguchi such that the encapsulating layer of Kalejs has a high transmittance of more than 90% as taught by Taniguchi (Taniguchi, [0098]) and such that the reflecting layer of Kalejs has reflectivity of more than 80% as taught by Taniguchi (Taniguchi, [0122]-[0123]) for the purposes of optimizing the power generation efficiency of the solar cells of Kalejs as taught by Taniguchi (Taniguchi, [0098], [0123]). Furthermore, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the transmittance of the encapsulating layer of Kalejs and the reflectance of the reflecting layer of Kalejs to obtain the desired power generation efficiency of the solar cells of Kalejs (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 2 modified Kalejs teaches the high reflection gain type encapsulating film according to claim 1, and Maeda further teaches wherein the second matrix resin is composed of one or more, mixed in any ratio, of a hydroxy acrylic resin, a hydroxyl-terminated polyolefin resin, a polycarbonate diol, a polycaprolactone diol, and polytetrahydrofuran diol (Maeda, [0040]-[0041] see: urethane resin (D) includes diol ingredient (A1) such as a polycarbonate diol and a polyol ingredient (B) containing a (meth)acryloyl group and two or more hydroxyl groups such as glycerin mono(meth)acrylate (claimed hydroxy acrylic resin)); 
the auxiliary resin is composed of one or more, mixed in any ratio, of a bisphenol A type epoxy resin, a phenolic epoxy resin, a bisphenol A type epoxy vinyl ester resin, a novolac epoxy vinyl ester resin, an acrylic vinyl ester resin, and a polyurethane vinyl ester resin (Maeda, [0056] see: epoxy resin (E) can be a bisphenol A type epoxy resin).   
 
Regarding claim 4 modified Kalejs discloses the high reflection gain type encapsulating film according to claim 1, and Ulbricht teaches wherein the modified additive for preparing the encapsulating layer or the reflecting layer is composed of one or more, mixed in any ratio, of 3-(methacryloyl chloride)propyltrimethyloxysilane, vinyltriethoxysilane, vinyltrimethoxysilane, vinyl tri( -methoxy ethoxy)silane, N-(2-aminoethyl-3-aminopropyl)trimethoxysilane, and 3-(2,3-epoxypropoxy)propylmethyldiethoxysilane (Ulbricht, [0074]-[0077] see: silane coupling agent is vinyltriethoxysilane, vinyl tri(beta-methoxy ethoxy)silane).  

Regarding claim 5 modified Kalejs discloses the high reflection gain type encapsulating film according to claim 1, and Maeda further teaches wherein the diluent is composed of one or more, mixed in any ratio, of alkyl acrylate, ether acrylate, hydroxy acrylate, diol diacrylate, trihydroxy triacrylate, glycidyl acrylate, ethoxylated bisphenol A acrylate, alkyl methacrylate, ether methacrylate, hydroxy 18DF191611US methacrylate, diol dimethacrylate, trihydroxy trimethacrylate, glycidyl methacrylate, and ethoxylated bisphenol A methacrylate (Maeda, [0062]-[0063] see: compound having a (meth)acrylol group other than the urethane resin (D) is 4-hydroxybutyl (meth)acrylate (a hydroxy acrylate), lauryl (meth)acrylate (alkyl acrylate)). 

Regarding claim 6 modified Kalejs discloses the high reflection gain type encapsulating film according to claim 1, wherein the high reflection gain type encapsulating film is used for encapsulating crystalline silicon cell photovoltaic module, and the crystalline silicon cell photovoltaic module comprising silicon cells, patterns of the reflecting layer are regularly arranged and are consistent with shapes of gaps between the silicon cells of the crystalline silicon cell photovoltaic module (Kalejs, [0075], [0134], [0116]-[0117], Figs. 8 and 13 see: light scattering film 132 is a encapsulating film and includes windows 80 where silicon solar cells 36 are arranged), and the claim 6 recitation where the reflecting layer is coated through one of anilox coating, mask coating, spray coating, and transfer printing modes is directed to a method of manufacturing claimed encapsulating film. The determination of patentability is determined by the recited structure of the claimed encapsulating film and not by a method of making said film.  A claim containing a recitation with respect to the manner in which a claimed article is made does not differentiate the claimed article from a prior art article if the prior art article teaches all the structural limitations of the claim.  See MPEP 2113 and 2114. The encapsulating film of modified Kalejs teaches all of the structural limitations of the claimed reflecting layer as set forth above.

Regarding claim 7 modified Kalejs discloses the high reflection gain type encapsulating film according to claim 1, and Maeda teaches wherein the curing of the reflecting layer adopts one or more of heat curing, radiation curing, ultraviolet curing, and microwave curing (Maeda, [0095] see: actinic energy curable adhesive cured through radiation such as UV or visible rays).  

Regarding claim 8 modified Kalejs discloses a use of the high reflection gain type encapsulating film according to claim 1, wherein the high reflection gain type encapsulating film is used as a front encapsulating film or a back encapsulating film for encapsulating crystalline silicon cell photovoltaic module (Kalejs, [0075], [0134], Fig. 13 see: encapsulant layer 42 with light scattering film 132 used as back encapsulant for solar cells 36), the module having an improved power by increasing a light reflectivity of a gap between the silicon cells of the crystalline silicon cell photovoltaic module (Kalejs, [0075], [0134], [0116]-[0117], Figs. 8 and 13 see: encapsulant layer 42 with light scattering film 132 includes windows 80 such the light scattering film 132 is arranged between gaps of silicon solar cells 36 to reflect light back to said solar cells 36), in use for encapsulating the module, a front panel glass, the front encapsulating film, silicon cells, the back encapsulating film and a back panel transparent material are sequentially laminated, put in a laminator and laminated at a temperature of 140°C to 160°C for 5 to 18 minutes (Kalejs, [0052], [0066], [0097], [0134] Fig. 13 see: solar cell module is manufactured by laminating a glass front sheet 28, front encapsulant layer 34, silicon solar cells 36, back encapsulant sheet 42, light scattering film 132, and backskin 44, and placing the stack in a laminator at about 150 degrees C for 3-10 minutes).   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kalejs et al (US 2009/0178704), in view of Ulbricht et al (US 2016/0177124) in view of Maeda et al (US 2012/0082853) in view of Taniguchi et al (US 2015/0155408) as applied to claims 1-2, and 4-8 above, and in further view of Kim’922 et al (US 2016/0035922).

Regarding claim 3 modified Kalejs teaches the high reflection gain type encapsulating film according to claim 1, wherein the first filler is formed by mixing 0 wt% to 40 wt% of one or more selected from flake-like wet mica powder, talc powder, calcined kaolin, zinc oxide and montmorillonite that have a particle diameter in a range of 1 µm to 40 µm, 0 to 40 wt% of one of spherical glass microbeads, ceramic microbeads, aluminum oxide, magnesium oxide, boron nitride and zinc oxide, having a particle diameter in a range of 1 µm to 50 µm, and 20 wt% to 100 wt% of titanium dioxide (Kalejs, [0007] see: the light scattering first filler can be TiO2 and does not require inclusion of the other recited fillers).
Regarding the claim 3 limitation where “the second filler is composed of one or more, mixed in any ratio, of polymethyl methacrylate micropowder, polyamide micropowder, polyester micropowder, polystyrene micropowder, polyethylene micropowder and polypropylene micropowder that have a particle diameter in a range of 5um to 100um” this limitation is directed to the second filler which can be 0 wt% in the reflecting layer and thus are anticipated by the prior art.
Regarding the claim 3 limitation where the titanium dioxide has a particle diameter in a range of 0.2 µm to 1.0 µm, Kalejs teaches the encompassing range where the light scattering particles have a diameter of about 0.1 µm to about 800 µm (Kalejs, [0124]) but does not explicitly recite the claimed narrower range.
Kim’922 teaches a patterned white pigment reflecting layer for a solar cell module including titanium dioxide particles with a diameter of 0.1 µm to 3.0 µm (Kim’922, [0049]-[0052]). Kim’922 teaches if the particle diameter is too small, manufacturing costs increase, but if the particle diameter is too large, UV shielding provided by the particle is reduced (Kim’922, [0052]). Manufacturing cost and UV shielding
As the manufacturing cost and UV shielding are variables that can be modified, among others, by adjusting the particle diameter, with manufacturing cost and UV shielding both increasing as the particle diameter is decreased, the precise particle diameter would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed the particle diameter cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the particle diameter in the film of Kalejs to obtain the desired balance between the manufacturing cost and UV shielding (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalejs et al (US 2009/0178704), in view of Ulbricht et al (US 2016/0177124) in view of Maeda et al (US 2012/0082853) in view of Taniguchi et al (US 2015/0155408) as applied to claims 1-2, and 4-8 above, and in further view of Kim’495 (US 2014/0116495).

Regarding claim 9 modified Kalejs discloses the use according to claim 8, but does not explicitly disclose wherein the crystalline silicon cell photovoltaic module is a bifacial photovoltaic module generating electricity on both the front side and the back side of the cells. 
Kim’495 discloses a bifacial solar cell module comprising a transparent photovoltaic backing plate (Kim’495, Fig. 13, [0040]-[0041] see: bifacial solar cell module 100 comprising a completely clear backsheet 371) which allows the backsides of the bifacial solar cells to receive light from the backside (Kim’495, Fig. 13, [0040]).
Kim’495 and modified Kalejs are combinable as they are both concerned with solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Kalejs in view of Kim’495 such that the solar cells of Kalejs are bifacial solar cells and the back panel material of Kalejs is a back panel transparent material of a transparent photovoltaic backing plate as taught by Kim’495 (Kim’495, Fig. 13, [0040]-[0041] see: bifacial solar cell module 100 comprising a completely clear backsheet 371) as Kim’495 teaches this configuration allows the backsides of the bifacial solar cells to receive light from the backside (Kim’495, Fig. 13, [0040]).

Response to Arguments
Applicant's arguments filed 20 March 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 4-6 of the response filed 20 March 2022 that: 
Taniguchi actually only discloses that the reflective encapsulant 12B is provided on the back side, and the transparent encapsulant 12A that is translucent is provided on the Front side, which is different from the present application. In the present application, encapsulation film is prepared by a melting and a casting process, and then coating a second matrix resin mixture on the surface of the encapsulating layer for curing to obtain the reflective layer. In other words, the encapsulation film of the present application is provided with the encapsulation layer and the reflective layer at the same time.
While the prior art including reference documents Kalejs (as shown in Fig. 13 in Kalejs below), Ulbricht, Maeda all discloses that a light-transmitting film is arranged on one side of the solar cell and a reflective film is arranged on the other side of the solar cell, but all these documents do not disclose the features of the present application: encapsulation film is prepared by a melting and a casting process to form an encapsulation layer, and then coating a second matrix resin mixture on the surface of the encapsulating layer for curing to obtain the reflective layer.
Figure 13 of Kalejs shows the transmissive encapsulation layer 52 and the reflective coating layer 136 are provided on front side and backside of the solar cell, respectively.

Applicant’s arguments have been fully considered but are not found persuasive. First regarding applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The prior art of Taniguchi is only relied upon to teach when an encapsulant is provided as a light transmissive encapsulant the total light transmittance of the encapsulant layer is preferably 90% or more to avoid blocking light transmission to the solar cells and allow higher photoelectric conversion efficiency (Taniguchi, [0098]) and when a layer or encapsulant of the module has a white light reflecting pigment such as titanium oxide, then the reflectance is preferably 80% or more for increasing the power generation efficiency of the solar cells (Taniguchi, [0122]-[0123]). Taniguchi is relied upon to provide motivation that the already transparent encapsulating layer of Kalejs ([0080], [0078] Fig. 13 and 3 see: back encapsulating sheet 42 which is transparent allowing reflected light to pass) should have a total light transmittance of preferably 90% or more to avoid blocking light transmission to the solar cells (e.g. light reflected from light scattering film 132 in Kalejs) and light reflective layer of Kalejs ([0119]-[0120], [0127] Fig. 13 see: light scattering film 132) should have a reflectance of preferably 80% or more for increasing the power generation efficiency of the solar cells of Kalejs.
Furthermore, regarding applicant’s assertions that the transmissive encapsulation layer 52 and the reflective coating layer 136 are provided on front side and backside of the solar cell of Kalejs, respectively are not found persuasive as the transmissive encapsulation layer 52 was not relied upon to meet the limitation of the claimed encapsulating layer, rather back encapsulating sheet 42 (Kalejs, paras [0080], [0078] Fig. 13 and 3) was relied upon to meet this limitation, which is on the back side of the solar cells. 
Regarding applicant’s arguments that the prior art rejection does not the features of the present application encapsulation film is prepared by a melting and a casting process to form an encapsulation layer, and then coating a second matrix resin mixture on the surface of the encapsulating layer for curing to obtain the reflective layer, the examiner notes the recited features are directed to a method of manufacturing the claimed encapsulating film. The determination of patentability is determined by the recited structure of the claimed encapsulating film and not by a method of making said film.  A claim containing a recitation with respect to the manner in which a claimed article is made does not differentiate the claimed article from a prior art article if the prior art article teaches all the structural limitations of the claim.  See MPEP 2113 and 2114. The reflecting layer of modified Kalejs teaches all of the structural limitations of the claimed encapsulation film as set forth above in the rejection of claim 1.
Applicant’s further argues on pages 6-7 of the response filed 20 March 2022 directed to alleged unexpected benefits of the of the encapsulating film of increasing the power of photovoltaic modules by reflecting light back to bifacial cells within the module and further where the encapsulating film has excellent comprehensive performance in terms of encapsulating performance, thermal stability, insulating property and weather resistance. 
Applicant’s arguments have been fully considered but are not found persuasive.
Applicant alleges unexpected results based on evidence presented in specification, in examples 1-5 in Table 1.  The question as to whether unexpected advantage has been demonstrated is a factual question.  In re Johnson, 747 F.2d 1456, 1460, 223 USPQ 1260, 1263 (Fed. Cir. 1984).  Thus, it is incumbent upon applicant to supply the factual basis to rebut the prima facie case of obviousness established by examiner.  See, e.g., In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972).  Applicants, however, do not provide an adequate explanation regarding any factual showing in the specification of unexpected results as the examples 1-5 in Table 1 have not been shown to be commensurate in scope with the rejected claims.  For example, the rejected claims are not limited to the particular materials, fillers and additives which the encapsulating films of examples 1-5 were prepared with, nor are the claims limited to specific formulations as set forth in examples 1-5, and neither are the claims limited to the particular test conditions such as the particular irradiance conditions in para [0052] of applicant’s specification that the photovoltaic module performance was measured under.  Nor have the applicants shown that comparison samples in said examples fairly represent the closest prior art.  Indeed, it is not clear how a fair comparison can be made considering the numerous unfixed variables involved in the specified examples.  Nor have the applicants satisfied their burden of explaining how the results reported in said limited examples can be extrapolated therefrom so as to be reasonably guaranteed as attainable through practicing the invention as broadly claimed.  It is well established that the evidence of unobviousness must be commensurate in scope with the claimed subject matter.  See In re Kerkhoven, 626 F.2d 846, 851, 205 USPQ 1069, 1072-73 (CCPA 1980) and In re Clemens, 622 F.2d 1029, 1035, 206 USPQ 289, 896 (CCPA 1980).  Moreover, given the prior art teachings, the applicants have not met the burden of establishing that the reported results would have been truly unexpected to a person of ordinary skill in the art on this record or otherwise established the unobviousness of the claimed composition.  In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972).

Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the reflecting layer is only arranged in the gaps of the cells, no reflecting layer has been arranged on the surface corresponding to the cell area) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s further arguments and remarks are moot as they depend from the arguments rebutted above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726